DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species a)-j) in the reply filed on September 8, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Examiner withdraws Claim 7 from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant elected without traverse in the reply filed on September 8, 2020.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6, 8-14 is/are rejected under 35 U.S.C. 103 as obvious over Reinartz et al. (US 2006/0155055; Reinartz)
Re Claims 1-3, 6, 11, and 13-14: Reinartz discloses applying a composition over an automobile metallic substrate as a primer or sealer. [0089]. Reinartz discloses that finishing systems in the art include those comprising primer coatings, a pigmented basecoat and a clearcoat. [0003, 27]. Reinartz discloses applying the composition in a “wet-on-wet” process in which layers are applied individually and then simultaneously cured. [0086]. Note para. [0027] describing that the coatings “may” be cured individually, [0027], and thus implying simultaneous curing.  
Examiner takes official notice of the common knowledge in the automobile coating art to apply primers, basecoat, and clearcoats with intermediate flashing steps, and curing simultaneously. The term in the art is 3-coat-1-bake, 3C1B. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Reinartz and cure the three layers simultaneously. Reinartz implies that 

 The composition comprises: 
a polyaspartic acid ester of Formula (I), [0010]; 
    PNG
    media_image1.png
    196
    408
    media_image1.png
    Greyscale

a polyisocyanate (“PI”) crosslinking agent, [0009]; 
pigment, [0037];
solvent, [0038]; and
hydroxy functional polymeric components (i.e. binder). [0065]. 

Re Claim 4:  Reinartz can preparer the PI such that it is aromatically bound. Cl. 14. See also [0049]. 

Re claim 8: Reinartz utilizes the composition as a clear coat. [0085].

Re Claim 9: Reinartz utilizes the composition as a base coat. [0087].

Re Claim 10: Reinartz utilizes solvent and water-based compositions. [0038-39].

Re Claim 11:

    PNG
    media_image2.png
    437
    421
    media_image2.png
    Greyscale


Re Claim 12: Reinartz applies the coating via airless spraying. [0027, 38]. 
Reinartz discloses applying the composition on treated metal substrates. [0089]. 

Claim(s) 1-6, 8-14 is rejected under 35 U.S.C. 103(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Reinartz et al. (Reinartz) in view of Lavalaye et al. (US 2013/0071668; Lavalaye)
Reinartz discloses the method as shown above. Reinartz does not explicitly disclose the particulars of the flashing step.
However, Lavalaye in the field of coating automobile multilayers, [0002], discusses 3C1B systems. [0004]. Lavalaye discloses that in a 3C1B process, following application, the layer is flashed for a period of 1 to 15 minutes. [0139]. The layers are subsequently applied with more flashing steps. Id. 

In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.
 
Claim(s) 15-17 is rejected under 35 U.S.C. 103(a) as obvious over Reinartz et al. (Reinartz) in view of Lavalaye et al. (Lavalaye), and Cuyler et al. (US 2002/0007872; Cuyler)
Reinartz discloses coating a metal automobile substrate. Reinartz does not disclose that the metal substrate is subjected to a pretreatment composition.
However, Cuyler discloses subjecting metal substrates to conversion coatings to improve corrosion resistance, [0005], and improved adhesion to coatings applied. [0006]. The conversion coating comprises phosphate anions, [0011], supplied by a water-soluble salt. Id. The composition is acidic. [0014]. The concentration of the phosphate anion is in the range of 1-180g/L (.1 wt.%-18 wt. %). After application the layer, the process performs a dry-in-place method to remove the volatiles. [0040] (i.e. flashing step). Cuyler applies the composition by conventional methods such as dipping, spraying, roll coating among other conventional methods. [0041]. Cuyler dries with forced hot air. Id. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the method of Reinartz and subject the metal substrate to a pretreatment method. The pretreatment of Cuyler enhances the adhesion to the overlying coatings and improves corrosion protection. These are desired advantages for Reinartz’s process.

Claim(s) 15-19 is rejected under 35 U.S.C. 103(a) as obvious over Reinartz et al. (Reinartz) in view of Lavalaye et al. (Lavalaye), and Brouwer et al. (US 2011/0041957; Brouwer). 
Reinartz discloses coating a metal automobile substrate. Reinartz does not disclose that the metal substrate is subjected to a pretreatment composition as claimed.
	However, Brouwer discloses conversion coatings applied to metallic substrate that result in anticorrosion characteristics. [0037]. Brouwer’s composition have acidic pH. [0038, 51]. Brouwer discloses that in one aspect of the invention a proportion of phosphate anions result in the conversion layer. Id. However, phosphate-free compounds can also be utilized. Id. 
The determination of optimum or workable ranges of the phosphate anions to achieve anticorrosion properties, and adhesion to organic topcoats would have been characterized by routine experimentation. See MPEP 2144.05 IIB
	The conversion layers comprise water-soluble titanium and zirconium compounds. Abs. The titanium and zirconium compounds dissociate into titanium or zirconium and anions of the fluoro- complex. [0027]. The concentration of the titanium and zirconium is in the range of 2.5E-4 mol/L – 2.0E-2 mol/L. [0018]. If the concentration of titanium/zirconium is too low, the passivation layer is not formed. [0015]. 
The determination of optimum or workable ranges of the titanium and zirconium in the aqueous composition to achieve formation of the conversion layer/passivating outer layer would have been characterized by routine experimentation. See MPEP 2144.05 IIB
	After coating the composition on the substrate by immersion or spraying, [0051], the composition is dried (e.g. flashed off). 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Reinartz and subject the metallic substrate to the conversion coating of 

Claim(s) 20 is rejected under 35 U.S.C. 103(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Reinartz et al. (Reinartz) in view of Lavalaye et al. (Lavalaye), Cuyler et al. (Cuyler), and Matzdorf et al. (US 2003/0230215; Matzdorf)
Reinartz discloses the method as shown above for Claim 15. Reinartz/Lavalaye/Cuyler do not explicitly disclose wiping to apply the conversion coating as claimed.
However Matzdorf in the field of conversion/pretreatment coatings, [0006], discloses application via immersion, spraying and wipe-on. Id. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Reinartz and substitute the immersion or spraying for a wipe-on method. Matzdorf discloses the wipe-on is utilize as a conventional application method and functional equivalent to immersion or spraying.
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

Claim(s) 20 is rejected under 35 U.S.C. 103(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Reinartz et al. (Reinartz) in view of Lavalaye et al. (Lavalaye), Brouwer et al. (Brouwer), and Matzdorf et al. (Matzdorf)
Reinartz discloses the method as shown above for Claim 15. Reinartz/Lavalaye/Brouwer do not explicitly disclose wiping to apply the conversion coating as claimed.

It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Reinartz and substitute the immersion or spraying for a wipe-on method. Matzdorf discloses the wipe-on is utilize as a conventional application method and functional equivalent to immersion or spraying.
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.

Claim(s) 21-22 are rejected under 35 U.S.C. 103 as obvious over Reinartz et al. (US Reinartz) in view of Horkey (US 2011/0078888; Horkey), and Annen (US 2008/0233837; Annen)
Reinartz discloses the method as shown above. In particular, Reinartz discloses the formation of the multilayer film wherein the layers, including the primer, are cured simultaneously. Reinartz does not disclose that the primer layer is subjected to a denibbing step prior to the coating of further layers.
However, Horkey forms multilayers comprising primers, basecoat, and clearcoats. [0005]. Horkey discloses priming a portion of the substrate. [0005]. Horkey discloses wet-sanding the portion of the device prior to application of subsequent coatings. Id. 
Annen discloses conventional methods to remove surface defects in painted substrates. [0010]. Annen removes defects via sanding. Id. The removal of defects is referred in the industry as “denibbing.” Id. 
Based on the disclosures of Horkey and Annen, it would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the method of Reinartz and subject the primer layer to a denibbing step. Horkey discloses subjecting the primer to a wet-sanding prior to 

Re 22: Horkey discloses that only a particular portion of the substrate is denibbed. 

Claim(s) 21-22 are rejected under 35 U.S.C. 103(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Reinartz et al. (Reinartz) in view of Lavalaye et al. (Lavalaye) in view of Horkey (Horkey), and Annen (Annen)
Reinartz/Lavalaye disclose the method as shown above. In particular, Reinartz/Lavalaye discloses the formation of the multilayer film wherein the layers, including the primer, are cured simultaneously. Reinartz does not disclose that the primer layer is subjected to a denibbing step prior to the coating of further layers.
However, Horkey forms multilayers comprising primers, basecoat, and clearcoats. [0005]. Horkey discloses priming a portion of the substrate. [0005]. Horkey discloses wet-sanding the portion of the device prior to application of subsequent coatings. Id. 
Annen discloses conventional methods to remove surface defects in painted substrates. [0010]. Annen removes defects via sanding. Id. The removal of defects is referred in the industry as “denibbing.” Id. 
Based on the disclosures of Horkey and Annen, it would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the method of Reinartz and subject the primer layer to a denibbing step. Horkey discloses subjecting the primer to a wet-sanding prior to application of subsequent layers. Annen discloses that sanding permits removal of surface defects. Thus resulting in a suitable multilayer coating without defects. 




Official Notice
	The common knowledge or well-known statement that in the automobile coating art it is known to apply primers, basecoat, and clearcoats with intermediate flashing steps, and curing simultaneously is admitted prior art. Applicant failed to traverse the Examiner’s assertion of official notice.

Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive.
Applicant argues that the modification of Reinartz  that applies the primer wet-on-wet vs. over a cured primer (i.e. turning a 3C2B method to a 3C1B method) renders Reinartz unsuitable for its intended purpose. pp.8-9.
If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984). See MPEP 2143.01 (“The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention.”)
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. See MPEP 2123. “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

The proposed modification does not render the prior art invention unsatisfactory for its intended purpose. The modification results with a multilayer coating on an automobile truck. The selection of a 2C1B and modification to a 3C1B is not dispositive. As noted above curing the primer with the basecoat and clearcoat is well-known and results in the desired multilayer coating. For instance Nagano et al. (US 2007/0259123; Nagano). Nagano applies a primer, a base paint over the primer, and a clear paint over the base paint sequentially. [0077]. Nagano discloses utilizing 3C1B, 3C2B or 3C3B procedures. Id. Nagano disclose that the base paint can be coated “onto uncured or cured primer film.” [0081]. 
For the reasons presented above, the argument is not persuasive.

Applicant argues that the modification of Reinartz  with Lavalaye is not possible because of the different chemistries in Lavalaye. pp.9.
Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
See arguments above regarding 3C1B methods and formation of multilayers.
The argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824.  The examiner can normally be reached on M-Th: 9-4, F: 9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712